                   Case 19-12378-KBO               Doc 1051        Filed 05/21/20         Page 1 of 49




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
    In re:
                                                                            Case No. 19-12378 (KBO)
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1
                                                                            (Jointly Administered)
                                         Debtors.
                                                                            Hearing Date: To Be Scheduled If Necessary
                                                                            Objection Deadline: June 11, 2020 at 4:00 p.m. (ET)


FIFTH MONTHLY FEE APPLICATION OF BENESCH, FRIEDLANDER, COPLAN &
    ARONOFF LLP, FOR COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED AS DELAWARE COUNSEL TO THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD FROM
                 APRIL 1, 2020 THROUGH APRIL 30, 2020

    Name of Applicant:                                       Benesch, Friedlander, Coplan & Aronoff LLP

    Authorized to Provide Professional Services Official Committee of Unsecured Creditors of
    to:                                         Dura Automotive Systems, LLC, et al.

    Date of Retention:                                       January 6, 2020, nunc pro tunc to November 12,
                                                             2019

    Period for which Compensation and                        April 1, 2020 through April 30, 2020
    Reimbursement of Expenses is Sought

    Amount of Compensation Sought as Actual, $105,819.00
    Reasonable, and Necessary

    Amount of Expense Reimbursement Sought $2,806.25
    As Actual, Reasonable, and Necessary:

This is a X monthly                interim ____ final application.




1
             The Debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
             tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
             Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
             Dura Operating, LLC (2304); and NAMP, LLC (3693).




13464620
             Case 19-12378-KBO       Doc 1051        Filed 05/21/20      Page 2 of 49




                    SUMMARY OF PRIOR MONTHLY FEE STATEMENTS


                                 Requested                       Paid              Holdback
                 Period                                   Fees        Expenses           Fees
Date Filed                    Fees       Expenses
                Covered                                  [80%]         [100%]           [20%]
First
Monthly        11/12/2019- $117,134.50   $281.88       $93,707.60       $281.88    $23,426.90
1/27/2020      12/31/2019
D.I. 589
Second
Monthly        1/1/2020-   $133,610.50   $2,407.95     $106,888.40    $2,407.95    $26,722.10
2/27/2020      1/31/2020    (pending)                                               (pending)
D.I. 720
Third
Monthly
               2/1/2020-   $190,109.50   $3,806.30     $152,087.60    $3,806.30    $38,021.90
3/23/2020
               2/29/2020    (pending)                                               (pending)
D.I. 800

Fourth
Monthly        3/1/2020-   $106,150.00   $3,982.70     $84,920.00     $3,982.70    $21,230.00
4/22/2020      3/31/2020    (pending)    (pending)      (pending)     (pending)     (pending)
D.I. 909

            Total          $547,004.50 $10,478.83 $437,603.60 $10,478.83           $109,400.90




                                              2
             Case 19-12378-KBO         Doc 1051      Filed 05/21/20      Page 3 of 49




       Pursuant to sections 328, 330, and 1103 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Bankruptcy Rules”),

the Order Authorizing Employment and Retention of Benesch, Friedlander, Coplan & Aronoff LLP

as Delaware Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to

November 12, 2019 [Docket No. 532] (the “Retention Order”), and the Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [Docket

No. 389] (the “Interim Compensation Order”), the law firm of Benesch, Friedlander, Coplan &

Aronoff LLP (“Benesch”), Delaware counsel to the Official Committee of Unsecured Creditors

(the “Committee”) appointed in the chapter 11 cases of the above-captioned debtors and debtors

in possession (collectively, the “Debtors”), hereby files this monthly fee application (this “Monthly

Fee Application”) for: (i) compensation in the amount of $84,655.20 for the reasonable and

necessary legal services Benesch rendered to the Committee from April 1, 2020 through April 30,

2020 (the “Fee Period”) (80% of $105,819.00); and (ii) reimbursement for the actual and necessary

expenses that Benesch incurred, in the amount of $2,806.25, during the Fee Period.

                   Itemization of Services Rendered and Expenses Incurred

       1. In support of this Monthly Fee Application, attached are the following exhibits:

                  Exhibit A is a schedule providing certain information regarding the Benesch
                   attorneys and paraprofessionals for whose work on these chapter 11 cases
                   compensation is sought in this Monthly Fee Application. Attorneys and
                   paraprofessionals of Benesch have expended a total of 209.8 hours in
                   connection with these chapter 11 cases during the Fee Period.

                  Exhibit B is a schedule of the number of hours expended and fees incurred (on
                   an aggregate basis) by Benesch attorneys and paraprofessionals during the Fee
                   Period with respect to each of the subject matter categories Benesch established
                   in accordance with its internal billing procedures. As referenced in Exhibit B,
            Case 19-12378-KBO          Doc 1051     Filed 05/21/20     Page 4 of 49




                   Benesch incurred $105,819.00 in fees during the Fee Period. Pursuant to this
                   Monthly Fee Application, Benesch seeks reimbursement for 80% of such fees
                   ($84,920.00 in the aggregate).

                  Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                   reimbursement sought with respect to each category of expenses for which
                   Benesch is seeking reimbursement in this Monthly Fee Application. All of
                   these disbursements comprise the requested sum for Benesch’s out-of-pocket
                   expenses. As referenced in Exhibit C, Benesch incurred $2,806.25 in expenses
                   during the Fee Period.

                  Exhibit D consists of Benesch’s records of fees incurred during the Fee Period
                   in the rendition of the professional services to the Committee.

                                     Reservation of Rights

       Although every effort has been made to include all fees and expenses incurred in the Fee

Period, some fees and expenses might not be included in this Monthly Fee Application due to

delays caused by accounting and processing during the Fee Period. Benesch reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, Local Bankruptcy Rules, and the Interim Compensation Order.




                           [Remainder of page intentionally left blank]




                                                4
            Case 19-12378-KBO         Doc 1051      Filed 05/21/20    Page 5 of 49




       WHEREFORE, Benesch respectfully requests allowance of its fees and expenses incurred

during the Fee Period in the total amount of $87,461.45, consisting of (a) $84,655.20, which is

80% of the fees incurred by the Committee for reasonable and necessary professional services

rendered by Benesch; and (b) $2,806.25 for actual and necessary costs and expenses, and that such

fees and expenses be paid as administrative expenses of the Debtors’ estates.

Dated: May 21, 2020                                 BENESCH, FRIEDLANDER, COPLAN &
                                                    ARONOFF LLP

                                                       /s/ Jennifer R. Hoover
                                                    Jennifer R. Hoover (DE No. 5111)
                                                    Kevin M. Capuzzi (DE No. 5462)
                                                    John C. Gentile (DE No. 6159)
                                                    222 Delaware Avenue, Suite 801
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 442-7010
                                                    Facsimile: (302) 442-7012
                                                    E-mail: jhoover@beneschlaw.com
                                                              kcapuzzi@beneschlaw.com
                                                              jgentile@beneschlaw.com

                                                    Counsel to the Official Committee of
                                                    Unsecured Creditors




                                                5
                  Case 19-12378-KBO    Doc 1051     Filed 05/21/20    Page 6 of 49


                                          EXHIBIT A

                                      Timekeeper Summary

   Name of Professional          Position with the       Hourly      Total     Total Compensation
                             Applicant and Number        Billing     Billed
                             of Years in that Position    Rate       Hours

William M. Alleman, Jr.     Partner     since 2019.      $495.00         5.5             $2,722.50
                            Member of the DE Bar
                            since 2010.

Kevin M. Capuzzi            Partner    since   2019.     $495.00        52.5            $25,987.50
                            Member of the DE Bar
                            since 2010. Member of the
                            NJ Bar since 2015.

Jennifer R. Hoover          Partner    since   2012.     $610.00        52.8            $32,208.00
                            Member of the DE Bar
                            since 2007. Member of the
                            PA and NJ Bars since
                            2001.

Sven T. Nylen               Partner     since 2019.      $605.00        21.7            $13,128.50
                            Member of the IL Bar
                            since 2002.

Christopher J. Letkewicz    Partner     since 2020.      $605.00        19.3            $11,676.50
                            Member of the IL Bar
                            since 2009.

John C. Gentile             Associate since 2017.        $355.00        46.1            $16,365.50
                            Member of the DE Bar
                            since 2015. Member of the
                            PA Bar since 2016.

LouAnne Molinaro            Paralegal since 2017.        $315.00        11.3             $3,559.50

Steven Delaney              Litigation Support           $285.00         0.6              $171.00
                            Manager since 2010.

Blended Rate/Total                                       $504.38     209.80            $105,819.00
          Case 19-12378-KBO       Doc 1051     Filed 05/21/20   Page 7 of 49


                                      EXHIBIT B

                         Statement of Fees By Subject Matter

Matter Description                         Total Hours Billed   Total Fees Requested

Case Administration (includes budgeting)                 26.6              $13,357.00
Asset Disposition                                        18.6              $10,006.00
Meetings/Communications with Creditors                    1.2                 $676.00
Employment and Fee Applications                          41.9              $16,208.50
Litigation                                              110.0              $59,701.00
Financing/Cash Collateral                                10.8               $5,529.00
Plan & Disclosure Statement                               0.7                 $341.50
Total                                                  209.80             $105,819.00




                                           7
      Case 19-12378-KBO         Doc 1051   Filed 05/21/20   Page 8 of 49


                                  EXHIBIT C

                                Expense Summary

       Expense Category              Service Provider          Amount
Outside Professional Services     DLS                               $213.25
Hearing Conference Calls          CourtCall                          $33.00
E-Discovery/Document Platform     Everlaw                         $2,560.00
Total                                                             $2,806.25
Case 19-12378-KBO    Doc 1051   Filed 05/21/20   Page 9 of 49




                        EXHIBIT D

                    Detailed Fee Records
           Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 10 of 49
           Dura Automotive Systems, LLC et al - Official Cotee of
           Unsecured Creditors
                  FEE STATEMENT FOR SERVICES RENDERED
                        AND EXPENSES INCURRED BY
              BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     FOR THE PERIOD APRIL 1, 2020      THROUGH APRIL 30, 2020

Service Category
     Case Administration (Includes Budgeting)                              1

     Asset Disposition                                                     2

     Meetings and Communications with Creditors                            3

     Employment and Fee Applications                                       4

     Litigation/Other Contested Matters                                    5

     Financing/Cash Collateral                                             6

     Plan and Disclosure Statement                                         7

Expenses
     General                                                               8
            Case 19-12378-KBO    Doc 1051       Filed 05/21/20   Page 11 of 49



                 BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                      SUMMARY OF SERVICES RENDERED
                APRIL 1, 2020     THROUGH APRIL 30, 2020


Attorney Name                                Hourly Rate          Hours               Amount

PARTNER

William M. Alleman, Jr.         (WMA)          $495.00             5.50            $2,722.50
Kevin M. Capuzzi                (KMC)          $495.00            52.50           $25,987.50
Jennifer R. Hoover              (JRH)          $610.00            52.80           $32,208.00
Christopher J. Letkewicz        (CJL)          $605.00            19.30           $11,676.50
Sven T. Nylen                   (STN)          $605.00            21.70           $13,128.50
                                                                 151.80           $85,723.00
ASSOCIATE
John C. Gentile                 (JCG)          $355.00            46.10           $16,365.50
                                                                  46.10           $16,365.50
PARALEGAL
Steven Delaney                  (SD   )        $285.00             0.60              $171. 00
Louanne Molinaro                (LM   )        $315.00            11.30            $3,559.50
                                                                  11.90            $3,730.50

                                              TOTAL:             209.80          $105,819.00


Combined Average Hourly Rate:             $504.38




                                      Page
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 12 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 13 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 14 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 15 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 16 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 17 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 18 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 19 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 20 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 21 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 22 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 23 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 24 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 25 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 26 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 27 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 28 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 29 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 30 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 31 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 32 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 33 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 34 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 35 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 36 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 37 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 38 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 39 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 40 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 41 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 42 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 43 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 44 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 45 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 46 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 47 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 48 of 49
Case 19-12378-KBO   Doc 1051   Filed 05/21/20   Page 49 of 49
